Citation Nr: 1532509	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  14-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a lung disability.

2. Entitlement to service connection for right ear hearing loss disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a left leg disability, to include blood clots.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1971, with service in the Republic of Vietnam from July 1970 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In addition to the issues listed above, the Veteran perfected an appeal as to the issue of entitlement to service connection for posttraumatic stress disorder and depression; however, that issue was resolved by a March 2015 rating decision that granted service connection for the Veteran's posttraumatic stress disorder with nightmares, mood swings and depression.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a skin disorder, including as due to in-service herbicide exposure, was raised by the Veteran in August 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described below, the examination reports obtained in this case are inadequate, thus, each of these claims is remanded in order to obtain adequate medical opinions.

Initially, the Board notes that the Veteran's service treatment records (STRs) are not available for the Board's review as they were deemed missing by the National Personnel Records Center.  See May 2010 response related to the RO's request for STRs.  In light of the absence of the STRs, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).

The Veteran's right ear hearing loss was confirmed on VA examination in February 2011.  The VA examiner also confirmed the Veteran's exposure to noise during his Vietnam service, which was also conceded by the RO.  As to whether the two are connected, the February 2011 VA examiner stated that without the ability to compare the Veteran's hearing at the time of induction with his hearing upon separation, it is impossible to state whether his present hearing loss is service related without resorting to mere speculation.  In a September 2011 addendum, the examiner went on to state that exposure to noise does not necessarily equate to noise-induced hearing loss.  The examiner also stated that unless the Veteran can provide audiometric data demonstrating noise-induced hearing loss or significant pure-tone threshold shifts while on active duty, the examiner cannot render an opinion as to the etiology of the current hearing loss without resorting to mere speculation.  The examiner failed to explain why speculation would be required.  

A VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation as to why was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  For these reasons, the Board finds that a new opinion is warranted with regard to the Veteran's right ear hearing loss claim.  

As to the Veteran's claims for service connection for a lung disorder, a back disorder, and a left leg disorder, a VA examiner in August 2014 confirmed current diagnoses as to each.  The Veteran is diagnosed with chronic obstructive pulmonary disease (COPD), intervertebral disc syndrome of the lumbar spine, and scar granuloma with a history of extensive vascular surgery.  The examiner noted the Veteran's report of an accident in service during which he initially experienced back pain, as well as the Veteran's report of experiencing shortness of breath during his active service.  The VA examiner then summarily rendered a single opinion on the medical nexus of all three disabilities, which is both inadequate on its face due to a lack of a well-reasoned rationale, as well as inadequate because it ignores the Veteran's competent and credible lay statements concerning his back pain and shortness of breath in service.  The examiner simply opined that it is less likely than not that the Veteran's current respiratory, lumbar spine, and left leg conditions are related to service.  The rationale for this opinion was that there is no evidence of injuries or complaints of these conditions in the claims file.  The examiner went on to suggest that the Veteran's respiratory, spine and leg conditions "are all secondary to lifelong tobacco abuse and the sequelae thereof, not service.  This is congruent with the medical literature regarding sequelae of tobacco abuse."  This opinion lacks explanation or any semblance of a well-reasoned rationale and is, therefore, inadequate.  Further, the rationale is without consideration of the Veteran's report as to the history of lay observable symptoms.  For these reasons, the Board finds that new opinions are warranted with regard to the Veteran's lung disorder, back disorder, and left leg disorder claims.  

Finally, on remand, ongoing, non-duplicative VA treatment records related to the claimed disabilities should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA audiological examiner who conducted the February 2011 examination, if available.  If that examiner is not available, all pertinent evidence of record should be made available to and reviewed by another audiologist with appropriate expertise to determine the etiology of the Veteran's hearing loss.  

Based upon the prior examination results and a review of the other pertinent evidence of record, the audiologist should, with respect to any right ear hearing loss present during the pendency of this claim, state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) etiologically related to the Veteran's conceded in-service noise exposure. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who conducted the August 2014 examination, if available.  If that examiner is not available, all pertinent evidence of record should be made available to and reviewed by another physician with appropriate expertise to determine the etiology of the Veteran's lung, back, and left leg disabilities.  

Based upon the prior examination results and a review of the other pertinent evidence of record, the physician should, with respect to each lung, back, and left leg disorder present during the pendency of the claims, state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to the Veteran's period of active service.  For purposes of the opinions, the examiner should assume that the Veteran is credible, and the examiner must recognize the various reports of in-service injury and symptoms, summarized in the body of this Remand, above, to include the in-service truck accident during which the Veteran claims to have first experienced back pain, as well as his report of in-service shortness of breath.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

